internal_revenue_service appeals_office san jese appeals ms-7100 s market st suite san jose ca release number release date department of the treasury taxpayer_identification_number person to contact in re tax period s ended vil dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the revocation of your exempt status was made for the following reason s e e your primary activity is the regular operation of rentals of chairs and tables the rental_activity does not in and of itself further tax exempt purposes you have not demonstrated that you operate for the promotion of the social welfare of the community as described in sec_501 of the code you operate for the primary purpose of carrying_on_a_trade_or_business for profit and your profits are distributed to other organizations we hereby determine that you are considered a feeder_organization not exempt from taxation as described in sec_502 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or-extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter enclosure sincerely yours appeals team manager department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs watt ave sa eo mv sacramento ca date date taxpayer_identification_number form_990 ez tax_year s ended person to contact 1d number contact numbers manager's name 1d number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree if you agree with our findings please sign the enclosed form_601 8-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don't hear from you if we don’t hear from you within calendar days from the date of this letter we’ll process your case based on the recommendations shown in the report of examination and this letter will become final effects of revocation in the event of revocation you’ be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter 3610-r catalog number 59432g for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you internal_revenue_service office_of_the_taxpayer_advocate sincerely thank you for your cooperation enclosures report of examination form 6018-a publication publication nannette m downing director eo examinations letter 3610-r catalog number 59432g schedule number or exhibit form 886-a explanations of items name of taxpayer rev date tax identification_number year period ended _ issues whether sec_501 exempt status should be revoked effective january 20xx because is not operated exclusively for social welfare purposes as required by sec_501 facts form_1024 page part il - activities and operation information building with a large gym open area was to establish a storage area for the tables and chairs inside the building this organization has been in existence since 19xx however it was unaware until this year that it had not established exempt status when the organization tried to file form 990-n since the organization has filed payroll reports for many years the directors were under the assumption they had established exempt status once it was established that the organization did not have exempt status the directors immediately sought the help of a cpa firm to file for the status at the time the organization was formed the did not have any buildings or facilities where its citizens could assemble for various community functions this organization began to raise funds to establish such a building and to purchase chairs and tables that could be used in the community for these events about this same time an built the negotiated with the see attached copies of the conditional sales contract and the minutes from 09-24-xx in which the original purchase of the tables chairs dishes ete were purchased for the benefit of the community from that point has been used to host community activities using this organization's tables and chairs until this day the since then there have been other buildings built in the community and many outdoor activities in which the tables and chairs are used since tables and chairs wear out with use it became necessary to charge for_the_use_of the items so they could be repaired and replaced as needed anyone can rent the tables and chairs however they are often used by other non-profit organizations in the community see attached copy of organizations lease agreement some of the organizations that have used them include the ' charities fundraisers local bazaars or craft show class reunions fairs cinco de mayo celebration local music events creek festival and numerous weddings each year the board_of directors meets and discusses which items need to be replaced and repaired if there are additional proceeds the directors then look at other non-profit organizations in the community and determine how they can best benefit the community some of the organizations they have helped in recent history include the andthe the organization has also pledged funds to restore a community landmark at the local on college and help maintain an outdoor equipment and cabin museum at a local park the donation to other organizations does not require a formal application the board currently relies on word of mouth and the recommendations of the directors the organization has hired one person to rent out the tables and chairs this person is also responsible for repairing replacing storing and counting the tables and chairs although this organization does not have plans at this time to build a community building it reserves the right to do so if there becomes an additional need in the community the organization club and x eh end of activities and operational information publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w -page_ schedule number of exhibit form 886-a explanations of items rev date year period ended tax identification_number name of taxpayer was incorporated on april 19xx in the state of applied for recognition under sec_501 in date they were granted exemption on march 20xx retroactively to 19xx their articles of incorporation stated their purpose as to build erect maintain equip manage and operate a community civic building or buildings to be used as a meeting place for civic clubs service organizations and public meetings currently ’s only activity is to rent tables and chairs to customers in the area the operation is primarily ran by two individuals the vice president and the secretary treasurer the vice president is paid at the rate of dollar_figure per hour while the secretary treasurer draws a salary of dollar_figure per month ’s assets consist of approximately tables and chairs during the 20xx year they rented these items out at the rate of dollar_figure for tables and dollar_figure for chairs commercial rental companies in the area rent comparable items for around dollar_figure for tables and dollar_figure for chairs in has increased the table rental rate to dollar_figure per the terms of their invoice there is also a minimum transaction fee does not have a building or office of their own they use two storage rooms located in government buildings in the city of that are provided to them free of charge rentals are not restricted to any particular class of customers but are made to any organization or individual rentals are primarily made to charities civic organizations gun shows and churches this is not a membership_organization ’s only source_of_income is from the rental of tables and chairs they do not receive donations all of their rentals are at the stated rate they do not give discounts or donate the use of their equipment although still uses a storage room located in the discontinued after for security reasons social events open to the general_public were the vice president takes telephone calls for orders on a cell phone that is paid for by he then negotiates the terms and dates for rental if the customer agrees to the terms arrangements are made to pick up the the two storage facilities at which time they also complete a rental agreement and pay equipment at one of for the rental payment must be made either in cash or by check as does not accept credit cards it is up to the customer to pickup load and return the equipment other than the rental of tables and chairs renders no direct services in connection with the activity of the customer did not organize or participate in any community events of their own during 20xx other than to provide tables and chairs for a fee at semi annual board meetings they discuss the finances of then decide which local charity will receive grants there is no formal application process for the grants the board decides where to donate the money based on community needs for the 20xx year donated dollar_figure to local causes since 19xx other buildings were built in the area with the capacity to host community events currently does not have plans or a cash reserve set_aside to construct a building for that purpose on april 20xx we had a follow up telephone interview with ’s cpa she reiterated that s activities are the same as described on their form_1024 she also confirmed that the renting of tables and chairs are their only activity form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date year period ended explanations of items tax identification_number name of taxpayer law ‘ sec_501 of the code provides for the exemption from federal income_taxation of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 states a civic_league_or_organization may be exempt as an organization described in sec_501 if- i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements ii nor is an organization operated primarily for the promotion of social welfare if its primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for profit revrul_66_150 1966_1_cb_147 concluded that an organization which holds title toa building housing its parent maintains the building and operates the social facilities located in the building does not qualify for exemption from federal_income_tax under sec_501 or sec_501 of the code revrul_68_46 1968_1_cb_260 describes a veterans' post after an analysis of all the facts and circumstances the service determined that the post's primary activity was the conduct of a business rather than social welfare activity the organization’s business activities involved the rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans’ programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity revrul_70_535 1970_2_cb_117 describes an organization formed to provide management development and consulting services for low income and moderate income housing projects for a fee the revenue_ruling held that the organization did not qualify under sec_501 of the code the revenue_ruling stated since the organization’s primary activity is carrying on a business by managing low and moderate income housing projects in a manner similar to organizations operated for a profit the organization is not operated primarily for the promotion of social welfare the fact that these services are being performed for the tax exempt_corporation does not change the business nature of the activity form 886-a catalog number 20810w -page__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form rev date 886-a explanations of items name of taxpayer tax identification_number in revrul_73_349 1973_2_cb_179 an organization was formed to purchase groceries for its membership at the lowest possible prices it received orders from its members consolidated them and purchased the food in quantity each member paid for the cost of his food and each member was assessed an equal monthly service charge for the monthly operating costs membership was open to all individuals in a particular community this revenue_ruling stated that the organization described was a private cooperative enterprise for the economic benefit or convenience of its members any benefits to the community were not sufficient to meet the requirement of the regulations that the organization operate primarily for the common good and general welfare of the people of the community accordingly it did not qualify for exemption under sec_501 of the code year period ended analysis rents tables and chairs to various organizations and individuals in the area some of these rentals are made to non-profits government entities and churches in the area merely renting tables and chairs to these type of organizations does not constitute an exempt_purpose standing alone it was found in rev_rul that the organization did not qualify for exemption under sec_501 c even though they held title to the building maintained the building and operated the social facilities for the non-profit activities of it’s parent exempt_organization originally when was formed in 19xx there were plans to purchase a building where community functions could be held this never materialized although they facilitated exempt functions this in itself did not rise to the level necessary to become exempt themselves in the instant case merely rents tables and chairs providing substantially less service than the fore mentioned organization that was denied exemption under sec_501 even if had purchased a building for others to hold community events they still would not qualify for exemption per their application they currently don’t have plans to procure a building the organization described in revrul_68_46 1968_1_cb_260 did not qualify for recognition under sec_501 because although they carried on some social welfare activities based on an analysis of the whole operation it was concluded that the business activity was the primary activity the business activity is s only activity sec_501 -1 a ii states in part that nor is an organization operated primarily for the promotion of social welfare if it’s primary activity is carrying on a business with the general_public in a manner similar to organizations which are operated for a profit the only difference in the operation of ’s operation and that of a commercial rental company is that rents their equipment for less it should also be noted the does not pay rent or have some of the others expenses that a commercial rental company would have the rental_activity is ’s primary activity as it is their only activity any benefits that may be rendered to the community by renting tables and chairs are not sufficient to meet the requirement of the regulations that operate primarily for the common good and general welfare of the people of the community accordingly it does not qualify for exemption under sec_501 of the code the rental fee increase from dollar_figure to dollar_figure roughly for tables without a corresponding increase in expenses shows a profit_motive department of the treasury-internal revenue service catalog number 20810w - page_ form 886-a publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended social welfare organizations are not precluded from engaging in business activities as a means of financing their social welfare programs however the regulations provide that an organization is not operated exclusively for the promotion of social welfare if its primary activity is carrying on a business with the general_public in revrul_70_535 an organization that provided various services for low and moderate income housing projects for a fee was not exempt under sec_501 of the code because its primary activity was carrying on a business in a manner similar to organizations operated for profit in the same manner ’s primary activity is carrying on a table rental business and not promoting social welfare taxpayer position taxpayer position is being solicited conclusion since the renting of tables and chairs is ’s only activity this activity is their primary activity the revenue rulings make it clear that mere facilitation of the activities of a non-profit is not an activity described under sec_501 there is a profit_motive in addition has not demonstrated that their rental activities substantially differ from that of a commercial rental company sec_501 -1 a ii of the code states that an organization that carryings on a business with the general_public does not qualify for exemption under sec_501 a social_welfare_organization can raise funds to finance exempt_activities however that can’t be their only activity per revrul_70_535 running a commercial business is not an exempt activity this is true even if the services are for a tax exempt_corporation ’s activities are similar to revrul_73_349 because the benefits they provide to the community are also not sufficient to meet the requirement of the regulations does not operate primarily for the common good and general welfare of the people of the community has provided no information showing that they conduct their activity differently from a commercial entity their sole source_of_income is from the rental of tables and chairs although they donated some of their income to community projects this is not enough to make their activity exempt the rental of tables and chairs even to an exempt_organization does not constitute a social welfare activity as described by sec_501 based on the foregoing reasons is not exempt and should file forms for 20xx and all subsequent years form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page
